DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 2, 12, 18 and 20 are objected to because of the following informalities:  “between adjacent” should be –between-- or –adjacent--.  Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  “The The” should be –The--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0098057 A1 to Lee et al.
As to claim 11, Lee discloses a touch sensing unit, comprising:
a plurality of first sensing electrodes extending in a first direction (Fig. 1, 2 8 and 9, paragraphs 0029-0035, first sensing electrodes (10));
a plurality of second sensing electrodes extending in a second direction different from the first direction and insulated from the plurality of first sensing electrodes (Fig. 1, 2, 8 and 9, paragraphs 0029-0035, second sensing electrodes (20));
a plurality of first electrode patterns insulated from the first and second sensing electrodes (Fig. 1, 2, 8 and 9, paragraphs 0076-0085, where first conductive pattern (61) is the first electrode pattern);
a plurality of second electrode patterns insulated from the first electrode patterns, and from the first and second sensing electrodes (Fig. 1, 2, 8 and 9, paragraph 0076-0085, where second conductive pattern (62) is the second electrode pattern),
39wherein the plurality of first sensing electrodes comprises a plurality of first sensor portions, and a plurality of first branch sensor portions branched from each of the plurality of first sensor portions, wherein the plurality of second sensing electrodes comprises a plurality of second sensor portions, a plurality of second branch sensor portions branched from each of the plurality of second sensor portions, and a plurality of connection portions connecting each of the plurality of second sensor portions with one another (Fig. 1, 2, 3, 8 and 9, paragraphs 0044-0054, where sensing electrodes (10, 20) have sensor portions and protrusions (41, 42), which are the branch sensor portions, and connecting electrodes (51, 52) are the connection portions),
wherein a border of each of the plurality of second branch sensor portions and a border of some of the plurality of first electrode patterns has a saw-tooth shape (Fig. 1, 2, 3, 8 and 9, paragraphs 0044-0050, where protrusions (41, 42) have a saw-tooth shape).
As to claim 12, Lee discloses the the touch sensing unit, wherein the plurality of first branch sensor portions is disposed between adjacent the second branch sensor portion and the second sensor portion (Fig. 1, 2, 8 and 9, paragraphs 0044-0054, where first protrusions (41) are adjacent to second protrusions (42) and second sensing electrodes (20)).
As to claim 13, Lee discloses the the touch sensing unit, wherein the first electrode patterns of the plurality of first electrode patterns are electrically connected to one another (Fig. 1, 2, 8 and 9, paragraphs 0076-0085, where conductive patterns (61) are connected to each other by a capacitance).
As to claim 15, Lee discloses the touch sensing unit, wherein each of the plurality of second branch sensor portions has a first width in a first region and a second width in a second region that is larger than the first width (Fig. 2, paragraphs 0044-0049, where the width of protrusions (42) in each direction is different).
As to claim 17, Lee discloses a touch sensing unit, comprising:
a plurality of first sensing electrodes extending in a first direction (Fig. 1, 2 8 and 9, paragraphs 0029-0035, first sensing electrodes (10));
a plurality of second sensing electrodes extending in a second direction different from the first direction and insulated from the plurality of first sensing electrodes (Fig. 1, 2, 8 and 9, paragraphs 0029-0035, second sensing electrodes (20));
a plurality of first electrode patterns insulated from the first and second sensing electrodes (Fig. 1, 2, 8 and 9, paragraphs 0076-0085, where first conductive pattern (61) is the first electrode pattern);
a plurality of second electrode patterns insulated from the first electrode patterns, and first and second sensing electrodes (Fig. 1, 2, 8 and 9, paragraph 0076-0085, where second conductive pattern (62) is the second electrode pattern);
a plurality of third electrode patterns insulated from the first and second patterns, and first and second sensing electrodes (Fig. 1, 2 and 8-11, paragraphs 0092-0096, where the third electrode pattern are sub-conductive patterns (61_1, 61_2)),
wherein the plurality of first sensing electrodes comprises a plurality of first sensor portions, and a plurality of first branch sensor portions branched from each of the plurality of first sensor portions (Fig. 1, 2, 3, 8 and 9, paragraphs 0044-0054, where sensing electrodes (10) have sensor portions and protrusions (41), which are the branch sensor portions),
wherein the plurality of second sensing electrodes comprises a plurality of second sensor portions, a plurality of second branch sensor portions branched from each of the plurality of 41second sensor portions, and a plurality of connection portions connecting each of the plurality of second sensor portions with one another (Fig. 1, 2, 3, 8 and 9, paragraphs 0044-0054, where sensing electrodes (20) have sensor portions and protrusions (42), which are the branch sensor portions, and connecting electrodes (52) are the connection portions),
wherein a border of each of the plurality of second branch sensor portions has a saw-tooth shape (Fig. 1, 2, 3, 8 and 9, paragraphs 0044-0050, where protrusions (42) have a saw-tooth shape),
wherein each of the plurality of third electrode patterns is completely surrounded by the first sensor portions or the second sensor portions (Fig. 1, 2 and 8-11, paragraphs 0092-0096, where patterns (61_1, 62_1) are surrounded by sensing electrodes (10, 20)).
As to claim 18, Lee discloses the touch sensing unit, wherein the plurality of first branch sensor portions is disposed between adjacent the second branch sensor portion and the second sensor portion (Fig. 1, 2, 8 and 9, paragraphs 0044-0054, where first protrusions (41) are adjacent to second protrusions (42) and second sensing electrodes (20)).
As to claim 19, Lee discloses the touch sensing unit, wherein each of the plurality of third electrode patterns is a floating electrode (Fig. 1, 2 and 8-11, paragraphs 0092-0096, where patterns (61_1, 62_1) do not touch first and second sensing portions (10, 20)).
Allowable Subject Matter
Claims 1-10 and 20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein one of the plurality of first branch sensor portions extends in a third direction different from the first direction and the second direction, and a second branch sensor adjacent to the first branch sensor extends in a direction opposite to the third direction, and wherein one of the plurality of first branch sensor portions is disposed between adjacent the second branch sensor portion and the second sensor portion”, in combination with the other limitations set forth in claim 1.
Claims 2-10 are dependent on claim 1.
Claim 20 has similar allowable limitations as claim 1.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein a first reference voltage signal is applied to the plurality of first sensing, electrodes, a second reference voltage signal is applied to the plurality of second sensing electrodes, and a third reference voltage signal is applied to the plurality of first electrode patterns, and wherein the third reference voltage signal has a voltage level that is lower than that of the first reference voltage signal and that of the second reference voltage signal”, in combination with the other limitations set forth in claim 14.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the first width is equal to or greater than 50 m and less than 150 m, and the second width is equal to or greater than 150 m and less than 200 m”, in combination with the other limitations set forth in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627